TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00232-CV



                                   In re Wayne Ernest Barker



                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus complaining about the alleged

failure of an administrative assistant in the Open Records section of the Texas Department of

Criminal Justice to comply with relator’s open records request. See Tex. R. App. P. 52.8. Having

reviewed the petition, which does not include a record or even an appendix, we deny the petition for

writ of mandamus.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Henson and Goodwin

Filed: May 1, 2012